


116 S3844 IS: To require a study conducted by the Secretary of State on the future of arms control with the People's Republic of China.
U.S. Senate
2020-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS2d Session
S. 3844
IN THE SENATE OF THE UNITED STATES

May 21, 2020
Mr. Menendez introduced the following bill; which was read twice and referred to the Committee on Foreign Relations

A BILL
To require a study conducted by the Secretary of State on the future of arms control with the People's Republic of China.


1.FindingsCongress makes the following findings: (1)Since 1964, the People’s Republic of China has been a nuclear weapons state and has developed strategic and tactical systems capable of threatening the United States, United States allies and partners, and United States and alliance assets in the Indo-Pacific region.
(2)The Government of the People’s Republic of China continues to develop additional nuclear, space, cyberspace, and other advanced and emerging capabilities with the ability to threaten targets across the globe. (3)The People’s Republic of China maintains limited, survivable nuclear forces intended to guarantee a damaging retaliatory strike, with its strategic nuclear forces consisting of approximately 90 nuclear-capable intercontinental ballistic missiles (ICBMs) and 300 nuclear warheads.
(4)According to the Department of Defense, in addition to its ICBM capabilities, the People’s Republic of China retains four operational JIN-class (Type 094) nuclear-powered ballistic missile submarines (SSBNs) with two more under construction, all of which carry the modern JL–2 submarine-launched ballistic missile (SLBM). (5)According to the Defense Intelligence Agency’s (DIA) 2019 China Military Power Report, the People’s Republic of China’s nuclear delivery systems continue to undergo a modernization program that will make its arsenal more mobile, responsive, and accurate.
(6)The DIA also reports that the People’s Liberation Army Rocket Forces (PLARF) fields appropriately 1,200 short-range missiles and hundreds of medium-range ballistic missiles that have the ability to strike Taiwan and other regional targets. (7)In 2007, the Government of the People’s Republic of China used an anti-satellite missile to destroy a weather satellite, creating potentially hazardous debris in a heavily used belt of Earth’s orbit.
(8)The People’s Liberation Army continues to develop anti-satellite capabilities, including research and possible development of directed energy weapons and satellite jammers. (9)In October 2019, the Government of the People’s Republic of China exhibited DF–17 missiles, a hypersonic glider with the ability to rapidly maneuver at high speeds during flight. Hypersonic guide vehicles create a new threat to critical infrastructure, including the United States command and control system.
(10)On December 3, 2019, Assistant Secretary of State for International Security and Nonproliferation Christopher Ford, in testimony before the Committee on Foreign Relations of the Senate, said President Donald J. Trump has publicly called for us to engage both Moscow and Beijing in a new project of trilateral arms control to help effectively manage strategic competition and build towards a better, safer, and more prosperous future together. 2.Appropriate congressional committees definedIn this Act, the term appropriate congressional committees means—
(1)the Committee on Foreign Relations and the Committee on Armed Services of the Senate; and (2)the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives.
3.Statement of policyIt is the policy of the United States that an arms control dialogue with the People's Republic of China, coordinated with United States allies and shaped by a coherent Indo-Pacific strategy, is in the national security interests of the United States. 4.Report on the future of United States-China arms controlNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Secretary of Defense, shall submit to the appropriate congressional committees a report, and a separate classified annex, that examines the approaches and strategic effects of engaging the People’s Republic of China on arms control, including—
(1)areas of potential dialogue between the Governments of the United States and the People’s Republic of China, including on nuclear, ballistic, and cruise missiles, conventional forces, space, and cyberspace issues, as well as other new strategic domains, which could reduce the likelihood of war, limit escalation if a conflict were to occur, and constrain a destabilizing arms race in the Indo-Pacific; (2)how the United States Government can foster increased interest on the part of the Government of the People’s Republic of China in arms control;
(3)identifying strategic military capabilities of the People’s Republic of China that the United States Government is most concerned about and how limiting these capabilities may benefit United States and allied security interests; (4)opportunities for multilateral arms control in the Indo-Pacific region;
(5)mechanisms to avoid, manage, or control nuclear, conventional, and unconventional military escalation between the United States and the People’s Republic of China; and (6)opportunities and methods to create strategic transparency between the United States and the People's Republic of China.

